Motion for stay granted upon condition that the appeal be perfected and brought on for argument on Monday, September 28, 1931, and upon the further condition that the action be brought on for trial by the plaintiff at the Putnam county September term, at which, if it shall appear that a survey is necessary and that the water impounded prevents the making of- such survey, the trial justice may make such order with respect thereto as justice may require. Present — Lazansky, P. J., Young, Hagarty, Seudder and Tompkins, JJ.